Citation Nr: 1013450	
Decision Date: 04/08/10    Archive Date: 04/29/10

DOCKET NO.  05- 09 921	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUES

1.  Entitlement to service connection for bilateral eye 
disability.

2.  Entitlement to a rating in excess of 10 percent for 
residuals of a right ankle sprain with chip fracture for the 
period from October 17, 2001 through January 23, 2008.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Wishard, Associate Counsel




INTRODUCTION

The Veteran had active military service from January 1966 to 
October 1969.

These matters come before the Board of Veterans' Appeals 
(Board) from a June 2003 rating decision of the Department of 
Veterans Affairs (VA), Regional Office (RO) in Milwaukee, 
Wisconsin.  

These matters were previously before the Board in June 2007 
and June 2009 and were remanded for further development.  
They have now returned to the Board for further appellate 
consideration. 

In its June 2009 Remand, the Board styled the right ankle 
disability issue as two issues.  This was done to delineate 
between a surmised noncompensable rating period and a 10 
percent evaluation rating period.  The record reflects that 
the Veteran has been continuously rated at 10 percent for his 
service-connected right ankle disability from February 24, 
1972 through January 23, 2008, to include the entirety of the 
rating period on appeal.  As such, the Board has now styled 
the right ankle disability as one issue.

In February 2009, VA received additional evidence regarding 
the issue of entitlement to an increased rating for a right 
ankle disability.  As such, the RO has not considered such 
evidence in compliance with Bernard v. Brown, 4 Vet. App. 
384, 394 (1993).  No waiver of initial RO consideration is 
currently of record.  For the following reasons, the Board 
finds that a remand for RO consideration is not warranted.  
First, some of the evidence is duplicative of evidence 
already in the claims file at the time of the October 2009 
supplemental statement of the case.  Second, the evidence 
consists of medical correspondence dated from June 1975 to 
March 1996.  As the rating period on appeal is from October 
17, 2001 through January 23, 2008, the Board finds that the 
correspondence from five to 26 years earlier is too far 
removed, and thus, not probative with regards to the 
manifestations of the Veteran's disability during the 
pertinent rating period.  Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994) (remands which would only result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the Veteran are to be avoided). 


FINDINGS OF FACT

1.  The competent clinical evidence of record does not 
establish that the Veteran has current bilateral eye 
disability.

2.  From February 24, 1972 through January 23, 2008, the 
Veteran's right ankle disability was manifested by complaints 
of pain and an altered gait; objectively the clinical 
evidence of record reflects a normal gait, limitation of 
motion, and mild symptomatology; thus establishing no more 
than a moderate degree of disability.


CONCLUSIONS OF LAW

1.  Bilateral eye disability was not incurred or aggravated 
by active service.  38 U.S.C.A. §§ 1110, 1112, 1113, 1137, 
1154, 5107; 38 C.F.R. §§ 3.102, 3.303, 3.304 (2009).

2.  The criteria for a disability rating in excess of 10 
percent, from October 17, 2001 through January 23, 2008, for 
a right ankle disability have not been met. 38 U.S.C.A. §§ 
1155, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 4.1, 
4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5271 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2009).  

Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2008); 38 C.F.R. § 3.159(b) (2009); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  VCAA notice should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

In March 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).  The Court in Dingess/Hartman held 
that the VCAA notice requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b) apply to all five elements of a 
"service connection" claim.  As previously defined by the 
courts, those five elements include:  (1) Veteran status; (2) 
existence of a disability; (3) a connection between the 
Veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for "service connection," 
therefore, VA is required to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and/or an effective date will 
be assigned if service connection is awarded.  Because the 
Court's decision is premised on the five elements of a 
service connection claim, it is the consensus opinion within 
the VA that the analysis employed can be analogously applied 
to any matter that involves any one of the five elements of a 
"service connection " claim, to include an increased rating 
claim.  

In VA correspondence to the Veteran dated in January 2003, 
October 2005, and July 2007, the Veteran was informed of what 
evidence was required to substantiate the claims and of his 
and VA's respective duties for obtaining evidence.  In 
addition, in correspondence dated in October 2005, March 
2006, July 2007, and March 2008, the Veteran was informed of 
the criteria for establishment of a disability rating and an 
effective date if service connection is granted.

With regard to the right ankle disability, the Board observes 
the Court's holding in Vazquez-Flores v. Peake, 22 Vet. App. 
37 (2008), which focuses on VCAA notice requirements in an 
increased rating case.  However, this case was recently 
overturned in part by the Federal Circuit.  See Vazquez-
Flores v. Shinseki, No. 08-7150 (Fed. Cir. Sep. 4, 2009).  
Hence, it need not be further discussed in this decision.  A 
January 2005 Statement of the Case (SOC) set forth the 
relevant diagnostic codes for the disability at issue and 
provided all possible ratings under the applicable diagnostic 
code.  

In Pelegrini, supra, the Court held that compliance with 
38 U.S.C.A. § 5103 required that VCAA notice be provided 
prior to an initial unfavorable AOJ decision.  Because VCAA 
notice in this case was not completed prior to the initial 
AOJ adjudication denying the claims, the timing of the notice 
does not comply with the express requirements of the law as 
found by the Court in Pelegrini.  Here, the Board finds that 
any defect with respect to the timing of the VCAA notice was 
not prejudicial to the Veteran.  Although complete notice was 
provided to the appellant after the initial adjudication, the 
claims have been readjudicated twice since complete notice 
was provided.  The Veteran has been provided with every 
opportunity to submit evidence and argument in support of his 
claims, and to respond to VA notices

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996).  The Board 
finds the VCAA notice requirements have been met in this 
case.

Duty to assist

With regard to the duty to assist, the claims file contains 
the Veteran's service treatment records, and private VA 
examination records.  Additionally, the claims file contains 
the statements of the Veteran in support of his claims.  The 
Board has carefully reviewed the statements and concludes 
that there has been no identification of further available 
evidence not already of record for which VA has a duty to 
obtain.  The Board has also perused the medical records for 
references to additional treatment reports not of record, but 
has found nothing to suggest that there is any outstanding 
evidence with respect to the Veteran's claims.  

A VA examination with respect to issue of service connection 
for bilateral eye disability was obtained in September 2009.  
38 C.F.R. § 3.159(c) (4).  To that end, when VA undertakes to 
provide a VA examination or obtain a VA opinion, it must 
ensure that the examination or opinion is adequate.  Barr v. 
Nicholson, 21 Vet. App. 303, 312 (2007).  A VA examination 
with respect to the issue of an increased rating for a right 
ankle disability was obtained in April 2003.  The Board finds 
that the September 2009 VA opinion and the April 2003 opinion 
are more than adequate, as they are predicated on a review of 
the Veteran's claims file, to include medical records, and 
physical examinations of the Veteran, to include diagnostic 
testing. The reports provide a rationale for the examiners' 
opinions, and the April 2003 report contains findings 
necessary to evaluate the disability under the applicable 
diagnostic code rating criteria.  Accordingly, the Board 
finds that VA's duty to assist with respect to obtaining a VA 
examination or opinion with respect to the issues on appeal 
has been met.  38 C.F.R. § 3.159(c) (4).  

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the Veteran in developing the facts 
pertinent to his claims.  Essentially, all available evidence 
that could substantiate the claims has been obtained.



Legal criteria

Service connection is warranted if it is shown that a Veteran 
has a disability resulting from an injury incurred or a 
disease contracted in active service or for aggravation of a 
pre-existing injury or disease in active military service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2009).  Service connection may also be granted for any 
disease diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  See 38 
C.F.R.
§ 3.303(d).

"Generally, to prove service connection, a claimant must 
submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury."  
Pond v. West, 12 Vet. App. 341, 346 (1999).  Where the 
determinative issue involves a medical diagnosis, competent 
medical evidence is required.  This burden typically cannot 
be met by lay testimony because lay persons are not competent 
to offer medical opinions.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).

Rating Disabilities

Disability evaluations are determined by comparing a 
Veteran's present symptomatology with criteria set forth in 
VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. Part 4 (2009).  When a question arises 
as to which of two ratings applies under a particular 
diagnostic code, the higher evaluation is assigned if the 
disability more closely approximates the criteria for the 
higher rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the Veteran.  Id. § 4.3. 

Further, a disability rating may require re-evaluation in 
accordance with changes in a Veteran's condition.  It is thus 
essential in determining the level of current impairment that 
the disability is considered in the context of the entire 
recorded history.  Id. § 4.1.  Nevertheless, the present 
level of disability is of primary concern.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).

Staged ratings are appropriate for an increased-rating claim 
when the factual findings show distinct time periods where 
the service-connected disability exhibits symptoms that would 
warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 
505 (2007).  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  38 
C.F.R. §§ 4.40 and 4.45 (2009), see also DeLuca v. Brown, 8 
Vet. App. 202, 206-07 (1995).  Painful, unstable, or 
malaligned joints, due to healed injury, are entitled to at 
least the minimum compensable rating for the joint.  38 
C.F.R. § 4.59 (2009).  The factors involved in evaluating, 
and rating, disabilities of the joints include weakness; 
fatigability; incoordination; restricted or excess movement 
of the joint, or pain on movement.  Id. § 4.45.

Analysis

The Board has reviewed all of the evidence in the Veteran's 
claims file, with an emphasis on the medical evidence 
relevant to this appeal.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence of record.  Indeed, the Federal Circuit 
has held that the Board must review the entire record, but 
does not have to discuss each piece of evidence.  Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, 
the Board will summarize the relevant evidence where 
appropriate, and the Board's analysis below will focus 
specifically on what the evidence shows, or fails to show, as 
to the claims.

Bilateral Eye Disability

The Veteran avers that he has bilateral eye disable due to 
service; specifically, while in service, a hydraulic fluid 
line sprayed in his face and eyes, resulting in flushing of 
his eyes and a patch for three days due to corneal abrasion.  
The Veteran's STRs reflect that he was treated in November 
1968 for oil in both eyes, and three days later complained of 
feeling a foreign body in his right eye.  Upon examination, 
there was no florescent staining and he was returned to duty.

The first element of a claim for service connection is 
evidence of a current disability.  Evidence must show that 
the Veteran currently has the disability for which benefits 
are being claimed.  Degmetich v. Brown, 104 F. 3d 1328, 1332 
(1997).  

The evidence of record contains private medical 
correspondence, dated in September 1982, from Dr. J.F.H.  The 
correspondence reflects that the Veteran was initially seen 
in by Dr. J.F.H.'s practice in 1974 for mild corneal abrasion 
which was healed without difficulty.  He was again seen in 
1976, 1977 and 1980 for corneal abrasion, musculoskeletal 
flank back pain, a rash, a lump in his groin, and joint 
effusions.  There is no evidence of record that Dr. J.F.H. 
performed any diagnostic testing, upon which to base his 
diagnosis of corneal abrasion.  In addition, the 
correspondence refers to corneal abrasion and not to corneal 
scars; thus, it indicates that the any abrasion(s) are 
contemporaneous to Dr. J.F.H.'s treatment, and not scars from 
an in service injury.  The evidence of record does not 
reflect that Dr. J.F.H. is an ophthalmologist.

The evidence of record contains December 2003 private medical 
correspondence from Dr. S.A.F. which reflects that the 
Veteran "has a corneal scar of the right eye from an old 
service injury which contributes to the increase tear breakup 
time, and open angle glaucoma bilaterially [sic]."  There is 
no evidence of record that Dr. S.A.F. reviewed the Veteran's 
medical records, or if she performed any diagnostic testing 
upon which she based her diagnosis.  In this regard, there is 
no evidence that she was knowledgeable that the Veteran 
apparently had a corneal abrasion after service, as noted 
above.

A February 2004 VA Agent Orange Registry Note report reflects 
that the Veteran's eyes had no stare or ptosis, conjunctiva 
were clear, sclera were white, color vision was intact, fundi 
were normal intact, and there were no corneal defects, 
nystagmus, strabismus, or retinopathy.

Private medical correspondence from Dr. C.W.F., a general 
ophthalmologist, dated in May 2004 and October 2005 reflects 
that the Veteran was being followed as a "glaucoma 
suspect".  It also notes that his examinations showed a 
clear cornea, deep and quiet anterior chamber, and normal 
irises, with no cataracts shown.  There were mild retinal 
pigment epithelium changes in the right eye.  No corneal scar 
was noted.

A VA optometry record, dated in January 2007, reflects that, 
upon examination, the Veterans eyelids, eyelashes, and cornea 
were clear.  There was no neovasc/trasillluminations of the 
irises, and both irises were round and regular.  The fundus 
examination reflected clear media with distinct margins and 
clear macula.  The examination report reflects that the 
Veteran reported that he had been treated for glaucoma for 
about six months approximately three to four years earlier, 
but that he had been taken off the eye drops by another 
doctor who was following him for glaucoma suspect.  The 
January 2007 examiner diagnosed him as glaucoma suspect due 
to a large cup/disc ratio in both eyes, and astigmatic 
presbyope.

A February 2008 VA optometry record reflects that the Veteran 
is glaucoma suspect due to a large cup/disc ratio in both 
eyes.

A VA examination report, dated in July 2008, reflects that 
the following testing was done: Goldmann tonometry, Goldmann 
perimetry, dilated ophthalmoscopy, and a retinal tomography.  
The examiner noted that there was no evidence of corneal 
trauma.  The examiner also noted: 

The preponderance of the findings relative to 
whether the patient has glaucoma or not favor 
treatment.  The GPS scores are highly suspect 
in the right eye and abnormal in the left eye.  
The FSM [frequency specific microcurrent] 
discriminate is abnormal in the right eye and 
borderline in the left eye.  The ISNT [rim 
inferior, superior disk, nasal disk, temporal 
disk] rule is unfulfilled in both eyes.  
Therefore, the preponderance of evidence would 
indicate that this patient does in fact have 
glaucoma.  

The examiner also noted that the glaucoma appears to be 
unrelated to the history of trauma to the cornea that 
occurred in the military.  An October 2008 addendum reflects 
that the glaucoma is not caused by the corneal trauma that 
occurred during service.

A September 2009 VA examination report reflects that, upon 
examination, there were no physical findings of abnormal 
lacrimal duct function, abnormal eyelids, chronic 
conjunctivitis, residuals of eye injury, lagophthalmos, 
symblepharon, ptosis, nystagmus, eyelash loss, or eyebrow 
loss.

The examiner found that the Veteran does not have any corneal 
scarring or glaucoma in either eye.  The examiner further 
noted that the Veteran

is glaucoma suspect because he has large 
cupping of the optic nerve, which is consistent 
with physiological cupping of the eye.  The 
optic nerves are titled in each eye 
(congenital) which gives the appearance that 
the optic nerve cupping is very large.  His eye 
pressures have been normal and he has not had 
any visual field defects ever.  I do not see 
any residual effects of the eye trauma which 
occurred in November 1968 while [the Veteran] 
was serving in the US Navy.


The Board notes that congenital defects are not diseases or 
injuries within the meaning of applicable legislation and, 
thus, are not disabilities for which service connection may 
be granted.  38 C.F.R. § 3.303(c) (2008); see also 38 C.F.R. 
§ 4.9 (2009); Beno v. Principi, 3 Vet. App. 439 (1992).  

The probative value of medical opinions is based on the 
medical expert's personal examination of the patient, the 
physician's knowledge and skill in analyzing the data, and 
the medical conclusion that the physician reaches.  As is 
true with any piece of evidence, the credibility and weight 
to be attached to these opinions are within the province of 
the adjudicator. Guarneri v. Brown, 4 Vet. App. 467, 470-71 
(1993).  There is no requirement that additional evidentiary 
weight be given to the opinion of a medical provider who 
treats a Veteran; courts have repeatedly declined to adopt 
the "treating physician rule." See White v. Principe, 243 
F.3d 1378, 1381 (Fed. Cir. 2001); Van Slack v. Brown, 5 Vet. 
App. 499, 502 (1993).  Moreover, a mere conclusion by a 
medical doctor is insufficient to allow the Board to make an 
informed evaluation of whether direct service connection is 
warranted.  See Stefl v. Nicholson, 21 Vet. App. 120 (2007)

The Board finds that the evidence of record reflects that the 
Veteran does not have corneal scarring or glaucoma.  In sum, 
evidence from Dr. J.F.H. reflects that the Veteran was 
treated for mild corneal abrasion in 1974 and sometime again 
between 1976 and 1980.  The evidence of record does not 
reflect that Dr. J.F.H. is an ophthalmologist or optometrist 
and the report does not reference any glaucoma.  December 
2003 correspondence reflects that Dr. S.A.F. diagnosed a 
right eye corneal scar and glaucoma; however there is no 
evidence of record as to any diagnostic testing, and she 
apparently relied on the history of the Veteran as to 
etiology of the scar.  The February 2004 VA Agent Orange 
Registry Note report is negative for any eye disabilities and 
notes no corneal defects.  Dr. C.W.F., a general 
ophthalmologist, did not note any corneal scarring in his May 
2004 and October 2005 correspondence and noted that the 
Veteran was "glaucoma suspect" and that his intraocular 
pressure was "fine" without medication.  The January 2007 
VA examination report does not note any corneal scarring and 
notes that the Veteran is "glaucoma suspect".  The July 
2008 VA examiner noted that there was no evidence of corneal 
trauma, but favors a diagnosis of glaucoma.  Finally, the 
September 2009 VA examiner (who was also the January 2007 and 
February 2008 examiner) reported that the Veteran does not 
have any corneal scarring or glaucoma in either eye.  The 
Board finds that the opinion of the September 2009 VA 
examiner is the most probative as it includes a rationale for 
the examiner's opinion and the report reflects the diagnostic 
testing that was used in making the diagnosis.

As a service connection claim requires, at a minimum, medical 
evidence of a current disability, service connection for 
bilateral eye disability is not warranted in this case. 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Without 
evidence of a current disability, the analysis must end and 
service connection may not be granted.  The Board notes that 
even if the Board found the Veteran to have glaucoma, the 
evidence of record reflects that any such glaucoma is not 
related to in service trauma.  (See October 2008 VA 
examination report addendum).  As the preponderance of the 
evidence is against the claim, the benefit of the doubt rule 
is not applicable, and service connection is not warranted.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Right Ankle Disability

The Veteran is service-connected for a right ankle 
disability, evaluated as 10 percent disabling effective from 
February 24, 1972 through January 23, 2008.  Historically, in 
October 2002, the Veteran, whose disability was then 
evaluated as 10 percent disability, filed a claim for an 
increased evaluation.  In a June 2003 rating decision, the RO 
erroneously stated that it was increasing the Veteran's 
disability from a noncompensable evaluation to 10 percent 
disabling.  A January 2004 rating decision correctly noted 
that the Veteran was evaluated at 10 percent effective from 
February 24, 1972.  A September 2008 rating decision 
increased the Veteran's right ankle disability to 20 percent 
disabling effective from January 24, 2008.  Thus, the rating 
period on appeal is from October 2001, one year prior to the 
date of receipt of the increased rating claim, to January 24, 
2008.  38 C.F.R. § 3.400(o)(2) (2009).  However, in 
accordance with 38 C.F.R. §§ 4.1 and 4.2 (2009) and Schafrath 
v. Derwinski, 1 Vet.App. 589 (1991), the history of the 
disability is for consideration in rating a disability.

Ankle disabilities are rated under Diagnostic Code 5270 to 
5274.  DC 5271 provides a 10 percent rating based on 
orthopedic disability of the ankle where there is moderate 
limitation of ankle motion and a (maximum) 20 percent rating 
where there is marked limitation of ankle motion. 38 C.F.R. § 
4.71a.  The words "moderate," and "marked" as used in various 
diagnostic codes are not defined in the VA Schedule for 
Rating Disabilities.  Rather than applying a mechanical 
formula, the Board must evaluate all of the evidence, to the 
end that its decisions are "equitable and just." 38 C.F.R. § 
4.6 (2009)

Normal ranges of ankle motion are 0 to 20 degrees for 
dorsiflexion and 0 to 45 degrees for plantar flexion. 38 
C.F.R. § 4.71, Plate II.  

Diagnostic Code 5010 provides that traumatic arthritis is to 
be evaluated under Diagnostic Code 5003 (degenerative 
arthritis-hypertrophic or osteoarthritis). 38 C.F.R. § 4.71a, 
Diagnostic Code 5010 (2009). Under Diagnostic Code 5003, 
degenerative arthritis established by x-ray findings is rated 
on the basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint or joints involved 
(Diagnostic Code 5200 etc.). 38 C.F.R. § 4.71a, Diagnostic 
Code 5003 (2009).

An April 2003 VA examination report reflects that the Veteran 
had a normal gait and posture.  Both lower extremities were 
without edema, clubbing, or cyanosis.  Achilles tendon 
reflexes were equal and normal bilaterally.  Evaluation of 
the right ankle showed moderate anatomic deformity, no 
redness, warmth, or swelling.  There was no tenderness to 
palpation along the lateral malleolus and up onto the top of 
the foot.  There was no tenderness along the medial 
malleolus.  The range of motion was evaluated starting with 
the neutral position where the foot is 90 degrees to the 
ankle.  From that position, dorsiflexion was from 0 to 15 
degrees, plantar flexion from 0 to 38 degrees, subtalar 
inversion from 0 to 3 degrees, subtalar eversion from 0 to 3 
degrees, forefoot adduction was from 0 to 10 degrees, and 
forefoot abduction was from 0 to 10 degrees.  The Veteran 
provided all tests without pain or discomfort.  Tests for 
anterior ankle stability were negative.  

An April 2003 private clinic record from D. Clinic reflects 
that the Veteran was evaluated for hip pain and had a past 
medical history of back pain.  He was not on any medications.  
He reported that he had an initial injury to his ankle in 
service.  He also reported that he had a post service ankle 
fracture in 1982, which required an open reduction internal 
fixation, and had had persistent ankle pain since that time.  
It was noted that he was an avid cyclist, and cycled 
approximately 2, 000 miles during a season.  It was also 
noted that he owned his own landscaping business, and was 
able to do vigorous work on his own without significant 
discomfort.  Upon physical examination, it was noted that he 
did not walk with an antalgic gait.  The right ankle had no 
swelling.  The range of motion was plus 25 degrees to 
negative 5 degrees of dorsiflexion.  Limited subtalar motion 
was present.  X-rays of the ankle revealed diffuse 
osteoarthritic changes of the tibial talar joint, but no 
joint space narrowing.  He was diagnosed with posttraumatic 
osteoarthritis of the right ankle, mildly symptomatic. 

A February 2004 VA Agent Orange Registry Note report reflects 
that the Veteran had full range of motion of the lower 
extremities, full muscle strength and normal gait.

A February 2005 private clinic record from D. Clinic reflects 
that the Veteran did not walk with an antalgic gait.  His 
right ankle examination revealed a small effusion.  
Dorsiflexion was 0 degrees.  Plantar flexion was 25 degrees.  
He had limited subtalar motion and a significant guarding 
during that maneuver.  

A June 2005 VA examination report of the Veteran's right hip 
reflects that the Veteran was independent in activities of 
daily living.  He was ambulatory without assistive device.  
He worked full time and owned his own landscaping business 
and yard business since 1970, of which he was the sole 
employer and employee.  His job entailed climbing up and down 
stairs, lifting, building rock walls, landscaping, and 
cutting trees.  The examiner noted that his gait was within 
normal limits and he was able to walk on toes, heels, squat 
fully, and lean forward with his torso against his side and 
return to standing position.  

A May 2006 VA examination report reflects that the Veteran 
had grade two muscle stretch reflexes at the ankles.  His 
lower extremities sensory examination was entirely normal.  
He ambulated with normal gait, with no antalgic component 
noted.  

A November 2006 VA physician's assistant outpatient note 
reflects a full range of motion and no acute joint changes of 
the extremities.  

Based on the foregoing, the Board finds that Veteran's right 
ankle disability does not meet the criteria for a 20 percent 
evaluation at any time during the rating period on appeal.  
Although the Veteran avers that his ankle warrants a higher 
rating, his private treating physician in April 2003 noted 
that his right ankle disability was only mildly symptomatic.  
Both the private, and the VA medical reports dated in April 
2003, February 2004, February 2005, June 2005, and May 2006 
reflect that the Veteran had a normal gait.  The June 2005 VA 
examiner noted that he was able to walk on toes and heels.  

In addition, the April 2003 private report notes the abundant 
cycling by the Veteran, and the June 2005 VA report reflects 
that the Veteran did not walk with assistive devices, was 
able to walk on toes and heels, and was able to work full 
time in a job which entailed climbing steps, lifting, 
building rock walls, and cutting trees. 

The Board is mindful that the May 2006 VA examination report 
reflects that the Veteran had grade two muscle stretch 
reflexes at the ankles, and that the private and VA medical 
records reveal some loss of range of motion and pain; 
however, the Board finds that these limitations have been 
properly reflected in the 10 percent evaluation.  

The Board has considered whether there is any other 
applicable diagnostic code which would give the Veteran an 
evaluation higher than 10 percent, but found that there is 
not.  DC 5270 is not for application because there is no 
evidence of record that the Veteran has ankylosis.  DC 5272 
is not for application because there is no evidence of record 
of ankylosis of the subastragal or tarsal joint.  DC 5273 is 
not for application because there is no evidence of malunion 
of the os calcis or astragulus.  DC 5274 is not applicable 
because there is no evidence of astraglectomy.

The Board has considered whether the Veteran's claim for an 
increased rating for his right ankle disability should be 
referred for consideration of an extraschedular evaluation, 
and has concluded that no such referral is warranted.  The 
record does not show that the Veteran has had frequent 
hospitalization for problems with his right ankle, or that 
there has been marked interference with employment.  To the 
contrary, the record reflects that he owned his own 
landscaping business, in which he was able to maintain 
consistent work.  There is nothing in the record to suggest 
that his disability picture is so exceptional or unusual as 
to render impractical the application of the regular 
schedular standards.  38 C.F.R. § 3.321(b)(2009).  Hence, 
referral for assignment of an extra-schedular evaluation 
under 38 C.F.R. § 3.321 (2006) is not warranted.  See Floyd 
v. Brown, 9 Vet. App. 88, 95 (1996); Bagwell v. Brown, 9 Vet. 
App. 337 (1996).

In light of the foregoing, it is the Board's conclusion that 
the preponderance of the evidence is against assignment of a 
higher schedular evaluation, or "staged rating," for the 
service-connected right ankle, at any time during the rating 
period on appeal. 


ORDER

1.  Entitlement to service connection for bilateral eye 
disability is denied.

2.  Entitlement to a rating in excess of 10 percent for 
residuals of a right ankle 


sprain with chip fracture for the period from October 17, 
2001 through January 23, 2008 is denied..





____________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


